DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it should be limited to a single paragraph.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. For example, only:
Several expressions recited in the claims lack sufficient antecedent bases. For example, only, the phrase “the sheet material” in line 4 of claim 1 lack proper antecedent basis. In a third example only, note the expression “the end regions” in claim 10. In yet another example only, the phrase “the spacing” in line 2 of claim 13 lacks proper antecedent basis. These expressions make it difficult to determine what is or not in the claims. Accordingly, the applicant is requested to review all of the claims for the purpose of making corrections wherever appropriate but not specifically pointed to, in order to provide appropriate antecedents and to ensure consistency in the numbers of specific elements recited in the claims.
	With respect to claim 1 line 1 the word “Document” should be replaced with --A document--, also, depended claims 2-13 should start with the phrase --The document--.
With respect to claim 3: the claim appears to be redundant since the limitation in this claim is already in independent claim 1 from which claim 3 depends. 
With respect to claim 4: the phrase “at least two oppositely motor driven draw in rollers for drawing the sheet material into the insertion slot that are rotatably mounted in pairs” is vague since only one pair may be encompassed therein (note the phrase “at least two”). It is not clear how many pair of rollers being encompassed. Is it one pair or more than one? 
Claim 7 is indefinite because it is not clear what the phrase “between two central regions” in line 3 is intended to encompass. How do you define two central regions?
Claim 9 is indefinite since all that the applicant considers to be encompassed by the phrase “at least in certain portions” in line 3 cannot be determined. What certain portion? Also, note the phrase “at least somewhat” in claim 12.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimbro et al (5,295,633).
Kimbro et al discloses in Figs. 1-10, a paper/document shredding machine 10 having a cover 12 with a bottom base 20. Paper is fed into a cover feed opening/insertion slot 14 located on the top surface of the cover 12 where it is widened transversely with respect to the longitudinal extend in one end region (on the left region shown by arrow 14 in Fig. 1). The paper is guided to the cutting mechanism, driven by motor 26, which comprises cutting cylinders 22 and 24, best seen in FIG. 2, by upper feed guide 16 and lower feed guide 18. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Chang (US 2005/0274836) or, in the alternative, under 35 U.S.C. 103 as obvious over Kimbro et al.
Chang discloses in Figs. 1-5, a paper/document shredding machine 1 having feed opening/insertion slot 31 located on the top surface where it appears to widened transversely with respect to the longitudinal extend in one end region (a triangular opening on the right region shown by the red arrow in Fig. below), cutting blades 61 and pairs of rollers assemblies 53. 

    PNG
    media_image1.png
    567
    876
    media_image1.png
    Greyscale

Should it be found at a later date that Chang does not anticipate claims 1 and 3-13 because Chang does not disclose that the feed opening/insertion slot 31 is widened transversely with respect to the longitudinal extend in one end region, Kimbro et al teaches the concept of providing a paper shredder with a feed opening/insertion slot 14 located on the top surface of the cover 12 where it is widened transversely with respect to the longitudinal extend in one end region. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Chang with the slot as taught by Kimbro et al as a matter of known design or for the reason given in the reference. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All of the cited references disclose a paper shredder.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAYE FRANCIS/Primary Examiner, Art Unit 3725